DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the election requirement was made May 28, 2021 with traverse to prosecute the invention of Group 1, directed towards claims 1-9. Claims 10-13 have been withdrawn from further consideration by the examiner, 37 CFR 1.142 (b), as being drawn to a non-elected invention. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both ‘socket’ and ‘opening portion’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9: Claim 9 recites wherein the opening portion has a socket with a tear seam. The written description uses the reference number ‘14’ for both the ‘opening portion’ and ‘socket’, and there are no additional reference numbers on the Figures specifying another structural element besides the tear seam (26). One of ordinary skill in the art before the effective filing date of the claimed invention would be unclear as to whether or not ‘opening portion’ and ‘socket’ are describing the same or separate structural features. Therefore, claim 9 is rendered indefinite. For the purposes of examination, claim 9 will be interpreted as ‘wherein the opening portion has a tear seam molded in one piece onto the film bag.’

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cimaglio et al (US 2011/0100844 A1), hereafter, Cimaglio, and in further view of Sperry et al (5,699,902), hereafter, Sperry, and further in view of Munzenberger et al (US 2002/0020827 A1), hereafter, Munzenberger, and in further view of Magnusson et al (5,370,221), hereafter, Magnusson.
Regarding Claim 1: Cimaglio discloses a multi-chamber film bag (10) for an inorganic multi-component foam system, the multi-chamber film bag comprising: at least two chambers (12/14, Figures 1 & 2) separated from one another in liquid-tight manner (page 2, paragraph [0017]), wherein one of the chambers is filled with a powdered inorganic component (page 1, paragraphs [0003-0004] and page 2, paragraph [0020]), optionally based on gypsum or cement mortar, and with a separating element (16), 
Although Cimaglio fails to explicitly disclose a multi-chamber film bag used for an inorganic multi-component foam system, Sperry teaches that it well known within the art to use a multi-chamber film bag for a multi-component foam system (Sperry, column 3; line 44 and column 1; line 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended use of the multi-chamber film bag of Cimaglio, with the purpose of an inorganic multi-component foam system as taught by Sperry. The motivation for doing so would be for protective packaging (Sperry, column 1; line 12).
Although Cimaglio fails to explicitly disclose wherein one of the chambers is filled with a powdered inorganic component, optionally based on gypsum or cement mortar, page 9 of Applicant’s specification details examples of the possible inorganic powder components of which include calcium sulfate dihydrate (gypsum) and calcium sulfate hemihydrate, both of which Cimaglio establishes are conventionally well known within 
Page 11 of Applicant’s written description specifies that the powdered foaming component preferably contains a powdered acid and/or peroxide compound. Muzenberger teaches that it is well known within the art to use an acid (page 2; paragraph [0013]) as a part of the two-component foam system. Muzenberger is reasonably pertinent to the problem Applicant’s invention intends to solve as it is a two-component foam system for the purpose of fire protection (page 2; paragraph [0026]), and teaches that it is known within the art to place a two-component foam system separately in a two-chamber device (page 2, paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the compounds of the multi-chamber film bag of Cimaglio with the acid compound as taught by Muzenberger. The motivation for doing so would be to produce an intumescing fire protection foam upon mixing said components (page 1, paragraph [0008]). Although Muzenberger fails to explicitly disclose that the foaming component is powdered, Sperry teaches that the underlying technology for foam-in-bag systems is based upon the reaction between two usually liquid chemicals (Sperry, column 1, lines 14-15), suggesting it is possible to provide the chemicals in an alternate state, i.e. dry. Therefore, it would be an obvious matter of design choice to make both compounds dry or powdered that would not result in making the claimed invention patentably distinguishable from the prior art.
Magnusson teaches a multi-chamber film bag wherein at least one of the chambers has an opening portion (66, Figure 5, column 4; lines 48-51), which can be opened to discharge the foam system (column 5; lines 54-55), and wherein the chamber having the opening cross section has a pre-adjusted residual volume for receiving a liquid (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-chamber film bag of Cimaglio with the opening portion as taught by Magnusson. The motivation for doing so would be to discharge the foam and in a more focused manner.

Regarding Claim 2: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and wherein the multi-component foam system is a fire-protection foam (Munzenberger, page 1, paragraph [0008]).

Regarding Claim 3: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and wherein the separating element (Cimaglio, 16) is a peel seam or a clamping element. Page 6 of Applicant’s written description defines the ‘peel seam’ as being “made by heat-sealing or welding of the film walls of the film bag disposed opposite one another in a border region of a chamber, so that this chamber is separated in a liquid-tight manner from the adjoining chamber of the film bag,” and further explains that it is “possible to adjust the tear strength of the peel seam such that the peel seam is torn open by pressure on one of 

Regarding Claim 6:  Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and wherein a flat bag (Cimaglio, 10) with edges welded (Cimaglio, 14) around the borders (Figures 1 & 2) or a tubular bag, and except wherein the film bag is a stand-up bag. Murray teaches a multi-chamber film bag wherein the film bag is a stand-up bag (Figures 1/4/6, 130, Page 2, paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-chamber film bag of Cimaglio-Sperry-Muzenberger-Magnusson with the gusset feature as taught by Murray, resulting in a stand-up bag. The motivation for doing so would be so that the bag can stand or remain upright (page 2, paragraph [0027]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cimaglio et al (US 2011/0100844 A1), hereafter, Cimaglio, and in further view of Sperry et al (5,699,902), hereafter, Sperry, and further in view of Munzenberger et al (US 2002/0020827 A1), hereafter, Munzenberger, and further view of Magnusson et al (5,370,221), hereafter, Magnusson, and in further view of Visser (US 2007/0272731 A1).
Regarding Claim 5: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and except wherein compulsory mixing joints are provided in the region of the separating element. Visser teaches a film bag wherein compulsory mixing joints (50, page 1, paragraphs [0023-0025]) are provided in the region of the separating element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-chamber film bag of Cimaglio-Sperry-Muzenberger-Magnusson with the compulsory mixing joints as taught by Visser. The motivation for doing so would be to facilitate a tortuous flow path between the first and second portions. Although Visser teaches that the compulsory mixing joints are disposed in a vertical orientation (Figure 2), it would be an obvious matter of design choice to reorient said joints in a horizontal configuration to align with the layout of the chambers (MPEP 2144.04 VI. C).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cimaglio et al (US 2011/0100844 A1), hereafter, Cimaglio, and in further view of Sperry et al (5,699,902), hereafter, Sperry, and further in view of Munzenberger et al (US 2002/0020827 A1), hereafter, Munzenberger, and further view of Magnusson et al (5,370,221), hereafter, Magnusson, and in further view of Murray (US 2017/0144822 A1).
Regarding Claim 7: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and except wherein the opening portion 

Regarding Claim 8: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, wherein the opening portion comprises a nozzle tip of plastic welded into the bag. Murray teaches a multi-chamber film bag wherein the opening portion (140) comprises a nozzle tip (142/144) of plastic welded into the bag (Figures 1 & 2, page 2, paragraph [0031]). Although Murray fails to explicitly disclose that the nozzle tip is made of plastic or specifically that it is welded, Murray does teach that the pouch itself is plastic (page 1, paragraph [0003]) and it is well known within the art that the disclosed fitments are often made of plastic. Additionally, Murray teaches that the nozzle is sealed into the opening of the pouch (page 2, paragraph [0031]), which one of ordinary skill in the art would know is another term to describe welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-chamber bag of Cimaglio-Sperry-Muzenberger-Magnusson with the nozzle tip of plastic welded into the bag as taught by Murray. The motivation for doing so would be to allow for storage of the bag and any contents within (pages 2-3, paragraph [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cimaglio et al (US 2011/0100844 A1), hereafter, Cimaglio, and in further view of Sperry et al (5,699,902), hereafter, Sperry, and further in view of Munzenberger et al (US 2002/0020827 A1), hereafter, Munzenberger, and further view of Magnusson et al (5,370,221), hereafter, Magnusson, and in further view of Mamiye (US 2011/0079608 A1).
Regarding Claim 9: Cimaglio-Sperry-Muzenberger-Magnusson discloses the multi-chamber film bag as applied to claim 1 above, and except wherein the opening portion has a tear seam molded in one piece onto the film bag. Mamiye teaches a multi-chamber film bag wherein the opening portion has a tear seam (152, Figure 8) molded in one piece onto the film bag (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-chamber bag of Cimaglio-Sperry-Muzenberger-Magnusson with the tear seam as taught by Mamiye. The motivation for doing so would be to facilitate in accessing the contents of the chamber (page 2, paragraph [0020]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736